FILED
                               NOT FOR PUBLICATION                           JUL 10 2012

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



EBONE LEROY EAST,                                  No. 11-16034

                 Plaintiff - Appellant,            D.C. No. 1:09-cv-01739-DLB

  v.
                                                   MEMORANDUM *
CALIFORNIA DEPARTMENT OF
CORRECTIONS; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                      Dennis L. Beck, Magistrate Judge, Presiding **

                                Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Former California state prisoner Ebone Leroy East appeals pro se from the

district court’s dismissal of his 42 U.S.C. § 1983 action alleging constitutional


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                East consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in connection with a prison gang validation. We have jurisdiction under

28 U.S.C. §1291. We review de novo a dismissal under 28 U.S.C. § 1915A(a),

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed East’s due process and defamation

claims because East failed to allege facts showing he was denied due process or

deprived of a protected liberty or property interest. See Bruce v. Ylst, 351 F.3d

1283, 1287 (9th Cir. 2003) (prison gang validation decisions need only be

supported by “some evidence,” and prison officials need only provide the inmate

with some notice of the charges against him and an opportunity to present his

views); see also Paul v. Davis, 424 U.S. 693, 712 (1976) (§ 1983 defamation claim

requires violation of protected liberty or property interest).

      The district court properly dismissed East’s equal protection claim because

East failed to allege facts demonstrating that defendants acted with the intent to

discriminate against him on the basis of his membership in a protected class. See

Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005).

      The district court properly dismissed East’s First Amendment claim because

the prison’s reliance on evidence that East associated with gang members was

reasonably related to legitimate penological interests. See Stefanow v. McFadden,

103 F.3d 1466, 1472 (9th Cir. 1996) (prison actions affecting First Amendment


                                            2                                   11-16034
rights are permissible when reasonably related to legitimate interest of prison

security); see also Bruce, 351 F.3d at 1289 (“It is clear . . . that prisons have a

legitimate penological interest in stopping prison gang activity.”).

      The district court properly dismissed East’s Eighth Amendment claim

alleging deliberate indifference to safety because East did not allege facts showing

that he was subjected to a substantial risk of serious harm as a result of his gang

validation. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (deliberate

indifference claim requires showing that defendants knowingly disregarded a

serious risk of harm to plaintiff’s health or safety).

      East’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            3                                     11-16034